Case 3:19-cr-30049-NJR Document 36 Filed 10/08/20 Page 1 of 2 Page ID #49




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

                               Plaintiff,

               vs.                                    CRIMINAL NO. 19-30049-NJR


JOSEPH L. HUGHES,
a/k/a "Joe King,"

                               Defendant.


                                   STIPULATION OF FACTS


       The parties hereby stipulate that, if this case had proceeded to trial, the Government would

have proven the following beyond a reasonable doubt:

        1.     From on or about November 21, 2018, until on or about December 8, 2018,

Defendant Joseph L. Hughes, using the name "Joe King, a 27 year old man, used the intemet, a

facility of interstate commerce, specifically Facebook Messenger, to text a 14 year old minor

female, knowing that she was 14 years old, to set up visits to her residence in St. Clair County,

Illinois, within the Southern District of Illinois, from Missouri, to engage in sexual activity. By

doing so, he used the intemet, a facility of interstate commerce, to persuade, induce, entice, or

coerce the minor female to engage in sexual activity for which he could have been charged with a

criminal offense, that is. Aggravated Criminal Sexual Abuse, in violation of 720 ILCS 5/11-

1.60(d).

       2.      On November 24, 2018, the defendant traveled from Missouri to Belleville, St.

Clair County, Illinois, within the Southem District of Illinois, and engaged in illicit sexual conduct

with the 14 year old minor female at her residence.
Case 3:19-cr-30049-NJR Document 36 Filed 10/08/20 Page 2 of 2 Page ID #50
